STEWARD FUNDS Steward Large Cap Enhanced Index Fund Steward Small-Mid Cap Enhanced Index Fund Steward Global Equity Income Fund Steward International Enhanced Index Fund Steward Select Bond Fund (“Funds”) Supplement dated October 21, 2011 To Prospectus and Statement of Additional Information dated August 4, 2011 The Funds’ Prospectus and Statement of Additional Information dated August 4, 2011 are modified to reflect the following: Effective October 14, 2011, Howard S. Potter, co-portfolio manager of Steward Select Bond Fund and Executive Vice President of CAMCO, has resigned his positions with Capstone Asset Management Company (“CAMCO”), adviser to the Funds, and its parent company, Capstone Financial Services, Inc. (“CFS”).Claude Cody, the Fund’s current co-portfolio manager, will continue in that position.Edward Jaroski, Chairman and President of the Funds, of CAMCO and of CFS, will replace Mr. Potter as co-portfolio manager of Steward Select Bond Fund. Additional information about Mr. Jaroski’s compensation is contained in the Statement of Additional Information. The dollar range of shares of Steward Select Bond Fund owned by Mr. Jaroski as of September 30, 2011, is $100,001-$500,000. The number of other registered investment company accounts and private accounts, and assets in each category, managed by Mr. Jaroski as of September 30, 2011 is indicated in the following table. He does not manage any pooled investment vehicles other than registered investment companies. Portfolio Manager Number of Other Registered Investment Companies Other Investment Company Assets Under Management Number of Private Accounts Private Account Assets UnderManagement Total Assets Edward Jaroski 0 $0
